IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs January 10, 2001

                     VERNON WEST v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                            No. P-19669    W. Fred Axley, Judge



                   No. W1999-01604-CCA-R3-PC - Filed February 12, 2001


Vernon West appeals the Shelby County Criminal Court’s dismissal of his petition for post-
conviction relief. West collaterally attacks his conviction for second degree murder upon the
grounds of ineffective assistance of counsel. Specifically, he contends that trial counsel was
ineffective for failing to file a motion to sever, for failing to investigate the case and for failing to
call two witnesses to testify at trial. After review of the record, we affirm the trial court’s denial of
post-conviction relief.

                Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which JOE G. RILEY and ALAN E. GLENN,
JJ., joined.

Jeffery S. Glatstein, Memphis, Tennessee, for the Appellant, Vernon West.

Paul G. Summers, Attorney General and Reporter, Michael Moore, Solicitor General, Kim R.
Helper, Assistant Attorney General, William L. Gibbons, District Attorney General, and William D.
Bond, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                              OPINION


       On July 19, 1995, the Appellant, Vernon West, was convicted of second degree murder and
sentenced to twenty years in the Tennessee Department of Correction. His conviction and sentence
were affirmed on direct appeal to this court. See State v. Derenzy Turner and Vernon West, No.
02C01-9512-CR-00390 (Tenn. Crim. App. at Jackson, July 11, 1997), perm. to appeal denied (Tenn.
Feb. 23, 1998). On March 5, 1998, the Appellant filed a pro se petition for post-conviction relief
alleging ineffective assistance of trial counsel and a Brady violation.1 Following appointment of
counsel, an evidentiary hearing was held at which time the post-conviction court denied the
Appellant relief. On appeal, the Appellant argues that trial counsel was deficient for (1) failing to
seek a severance of his case at trial from that of his co-defendant, (2) failing to investigate certain
aspects of the case no more than ten days before trial, and (3) failing to call two witnesses to testify
at trial. After review, we find no error. Thus, we affirm the Shelby County Criminal Court’s denial
of relief.

        The Appellant argues that he received ineffective assistance of counsel at trial. In response,
the State contends that “because petitioner has already litigated his claim of ineffective assistance
of counsel [on direct appeal], his claim was previously determined and not cognizable in his post-
conviction petition.” We agree.

        On direct appeal, the Appellant raised as an issue the ineffective assistance of trial counsel.
One of the factual grounds for ineffectiveness addressed the question of whether counsel was
deficient for not seeking a severance of his case at trial from that of his co-defendant. This court,
on direct appeal, found the Appellant’s ineffectiveness claims without merit. State v. Derenzy
Turner and Vernon West, No. 02C01-9512-CR-00390. This identical issue is again raised on appeal.
Because it has previously been determined, any further review by this court is foreclosed. TENN.
CODE. ANN . § 40-30-206(f).

        Moreover, as to the remaining factual allegations of deficient performance, ineffective
assistance of counsel is generally a “single ground for relief” under the post-conviction statute. Cone
v. State, 927 S.W.2d 579, 581-82 (Tenn. Crim. App. 1995), perm. to appeal denied (Tenn. 1996),
cert. denied, 519 U.S. 934, 117 S. Ct. 309 (1996). “The fact that such violation may be proved by
multiple acts or omissions does not change the fact that there remains only one ground for relief.”
 Frank McCray v. State, No. 01C01-9108-CR-00255 (Tenn. Crim. App. at Nashville, Sept. 11,
1992). A petitioner may not relitigate previously determined grounds for relief simply by adding
factual basis for an ineffective assistance of counsel claim. Cone, 927 S.W.2d at 581-82. Thus, the
Appellant’s allegations of ineffective assistance of trial counsel in this appeal are waived because
these claims have been previously determined on direct appeal.2 See State v. Derenzy Turner and
Vernon West, No. 02C01-9512-CR-00390.

        Our holding today that the Appellant’s claim of ineffectiveness was previously determined
is based upon this court’s ruling on direct appeal finding this claim without merit. The 1995 Post-
Conviction Act provides that:



         1
             The allegation of a Brady claim was no t raised on ap peal.

         2
          Notwithstanding our holding , we acknow ledge that a cla im that appellate counsel’s performance was deficient
remained viable as it was no t yet ripe for dete rmination at trial. See, e.g.. Jonathan A. Hyler v. State , No. 01C01-9511-
CR-00362 (Tenn. Crim. Ap p. at Nashv ille, Sept. 19, 1 996), perm. to appeal denied, (Tenn. Mar. 3, 1997); Kirby George
Wallac e v. State, No. 01C01-9308 -CC-00275 (Tenn. Crim. App. at Nashville, Sept. 15, 1994).

                                                             -2-
       A ground for relief is previously determined if a court of competent jurisdiction has
       ruled on the merits after a full and fair hearing. A full and fair hearing has occurred
       where the petitioner is afforded the opportunity to call witnesses and otherwise
       present evidence, regardless of whether the petitioner actually introduced any
       evidence.

TENN. CODE ANN . § 40-30-206(h). The issue of ineffectiveness of counsel, although not raised in
the Appellant’s Motion for New Trial, was raised on direct appeal. State v. Derenzy Turner and
Vernon West, No. 02C01-9512-CR-00390. Accordingly, consistent with the authority of House v.
State, 911 S.W.2d 705, 706 (Tenn. 1995), we conclude that the Appellant was provided the
opportunity for a full and fair hearing sufficient to support a finding of “previous determination.”
Id. (Tennessee cases generally dealing with the concept of waiver in the post-conviction context
apply an objective standard and impute the conduct of counsel to their clients). See, e.g., Melvin
Darrell Sawyer v. State, No. 01C01-9811-CR-00440 (Tenn. Crim. App. at Nashville, Nov. 29, 1999),
perm. to appeal denied, (Tenn. Jun. 26, 2000); Jonathan A. Hyler v. State, No. 01C01-9511-CR-
00362; Jimmy Wayne Wilson v. State, No. 909 (Tenn. Crim. App. at Knoxville, May 29, 1991).
This factual scenario again illustrates, as noted on direct appeal, that the practice of raising
ineffective assistance of counsel claims on direct appeal is “fraught with peril” and should normally
be raised by petitions for post-conviction relief. State v. Derenzy Turner and Vernon West, No.
02C01-9512-CR-00390. Again, for the foregoing reasons, the Appellant’s claim of ineffective
assistance of counsel is procedurally defaulted, having been previously determined on direct appeal.
Thus, we affirm the Shelby County Criminal Court’s denial of post-conviction relief.




                                                      ___________________________________
                                                      DAVID G. HAYES, JUDGE




                                                -3-